Exhibit 10.1

NOTE

 

$25,000,000.00    December 4, 2012

FOR VALUE RECEIVED, THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., WILL
PARTNERS REIT, LLC, THE GC NET LEASE (SYLMAR) INVESTORS, LLC, RENFRO PROPERTIES
LLC, THE GC NET LEASE (LOVELAND) INVESTORS, LLC, THE GC NET LEASE (REDMOND)
INVESTORS, LLC, THE GC NET LEASE (CRANBERRY) INVESTORS, LLC, THE GC NET LEASE
(GREENWOOD VILLAGE) INVESTORS, LLC, THE GC NET LEASE (LIBERTYVILLE) INVESTORS,
LLC and THE GC NET LEASE (BEAVER CREEK) INVESTORS, LLC (collectively, the
“Maker”) jointly and severally promise to pay without offset or counterclaim to
the order of UNION BANK, N.A. (“Payee”), the principal amount equal to the
lesser of (x) TWENTY-FIVE MILLION AND 00/100 DOLLARS ($25,000,000.00) or (y) the
outstanding amount advanced by Payee as a Loan (or Loans) under the Credit
Agreement (as hereinafter defined), payable in accordance with the terms of the
Credit Agreement.

Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated November 18, 2011, among Maker, the Lenders named therein, and
KeyBank, National Association, as Administrative Agent for itself and the
Lenders, as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of March 16, 2012, among Maker, the Lenders named
therein, and KeyBank, National Association, as Administrative Agent for itself
and the Lenders and as amended by that certain Second Amendment to Amended and
Restated Credit Agreement dated as of October 2, 2012, among Maker, the Lenders
named therein, and KeyBank, National Association, as Administrative Agent for
itself and the Lenders (as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

Subject to the terms and provisions of the Credit Agreement, amounts borrowed
may be repaid and reborrowed at any time prior to the termination of the
Availability Period. No Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures to
exceed the total Maximum Loan Available Amount.

This Note is subject to (a) mandatory prepayment and (b) prepayment at the
option of the Maker, as provided in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. MAKER AGREES THAT JURISDICTION AND VENUE FOR ANY ACTION
REGARDING THIS NOTE SHALL BE AS SET FORTH IN THE CREDIT AGREEMENT.



--------------------------------------------------------------------------------

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.

Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents) and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.

 

THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited

partnership

By:   GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland corporation,   its
General Partner By:  

/s/ Joseph E. Miller

Name:   Joseph E. Miller Title:   Chief Financial Officer

WILL PARTNERS REIT, LLC, a Delaware limited liability company By:  

THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

  By:   GRIFFIN CAPTIAL NET LEASE REIT, INC., a Maryland corporation, its
General Partner   By:  

/s/ Joseph E. Miller

  Name:   Joseph E. Miller   Title:   Chief Financial Officer

 

THE GC NET LEASE (SYLMAR) INVESTORS, LLC, a Delaware limited liability company
By:   THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership   By:   GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland
corporation, its General Partner   By:  

/s/ Joseph E. Miller

  Name:   Joseph E. Miller   Title:   Chief Financial Officer

[Signature Page to Note (Union Bank, N.A.)]



--------------------------------------------------------------------------------

RENFRO PROPERTIES LLC, a California limited liability company

  By:   THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership     By:   GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland
corporation, its General Partner     By:  

/s/ Joseph E. Miller

    Name:   Joseph E. Miller     Title:   Chief Financial Officer THE GC NET
LEASE (LOVELAND) INVESTORS, LLC, a Delaware limited liability company   By:  

THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership

    By:   GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland corporation,      
its General Partner     By:  

/s/ Joseph E. Miller

    Name:   Joseph E. Miller     Title:   Chief Financial Officer

[Signature Page to Note (Union Bank, N.A.)]



--------------------------------------------------------------------------------

THE GC NET LEASE (REDMOND) INVESTORS, LLC, a Delaware limited liability company
  By:  

THE GC NET LEASE (REDMOND) MEMBER, LLC, a Delaware limited liability company

    By:  

THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

      By:   GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland corporation, its
General Partner       By:  

/s/ Joseph E. Miller

      Name:   Joseph E. Miller       Title:   Chief Financial Officer THE GC NET
LEASE (CRANBERRY) INVESTORS, LLC, a Delaware limited liability company   By:  

THE GC NET LEASE (CRANBERRY) MEMBER, LLC, a Delaware limited liability company

  By:  

THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership

    By:   GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland corporation, its
General Partner     By:  

/s/ Joseph E. Miller

    Name:   Joseph E. Miller     Title:   Chief Financial Officer

[Signature Page to Note (Union Bank, N.A.)]



--------------------------------------------------------------------------------

THE GC NET LEASE (GREENWOOD VILLAGE) INVESTORS, LLC, a Delaware limited
liability company By:   THE GC NET LEASE (GREENWOOD VILLAGE) MEMBER, LLC, a
Delaware limited liability company   By:   THE GC NET LEASE REIT OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership     By:   GRIFFIN CAPITAL NET
LEASE REIT, INC., a Maryland corporation, its General Partner     By:  

/s/ Joseph E. Miller

    Name:   Joseph E. Miller     Title:   Chief Financial Officer THE GC NET
LEASE (LIBERTYVILLE) INVESTORS, LLC, a Delaware limited liability company By:  
THE GC NET LEASE (LIBERTYVILLE) MEMBER, LLC, a Delaware limited liability
company   By:   THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership     By:   GRIFFIN CAPITAL NET LEASE REIT, INC., a Maryland
corporation, its General Partner     By:  

/s/ Joseph E. Miller

    Name: Joseph E. Miller     Title: Chief Financial Officer

[Signature Page to Note (Union Bank, N.A.)]



--------------------------------------------------------------------------------

THE GC NET LEASE (BEAVER CREEK) INVESTORS, LLC, a Delaware limited liability
company By:   THE GC NET LEASE (BEAVER CREEK) MEMBER, LLC, a Delaware limited
liability company   By:   THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership     By:   GRIFFIN CAPITAL NET LEASE REIT, INC., a
Maryland corporation, its General Partner     By:  

/s/ Joseph E. Miller

    Name: Joseph E. Miller     Title:   Chief Financial Officer

[Signature Page to Note (Union Bank, N.A.)]